Citation Nr: 0707339	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  93-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hammertoe 
deformities with bunions and blisters.

3.  Entitlement to service connection for circulatory 
problems of the lower extremities.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1974 to February 1976.  He also served in the Army Reserve 
from February 1976 to February 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO) in September 1991 and March 1992.  In a February 2003 
decision, the Board denied the veteran's claims.  

The veteran appealed the Board's February 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In a December 2003 Order, the Court granted a Joint 
Motion for Remand and vacated the February 2003 decision and 
remanded the matter to the Board for further development and 
re-adjudication.  

In a March 2005 decision, the Board again denied the 
veteran's claims.  The veteran re-appealed that decision to 
the Court.  In a September 2006 Order, the Court granted a 
Joint Motion for Remand and vacated the March 2005 decision 
and remanded the matter to the Board for further development 
and re-adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand incorporated by the Court in its 
September 2006 Order, outlined the fundamental bases for the 
remand of the issues on appeal.  It was noted in the Joint 
Motion that the appellant had previously requested that VA 
obtain records from military medical facilities at Fort 
Bliss, Fort Hood, Fort Irwin, Fort Lee, and Fort Leonardwood.  
It was further noted that VA did not request these records 
directly from these facilities but instead had requested 
service medical records from the Texas Adjutant General's 
Office and the U.S. Army Reserve Personnel Center.  
Consequently, it was directed in the Joint Remand that the 
Board ensure that VA seek relevant medical records directly 
from the medical facilities indicated by the appellant 
previously.  

Subsequent to the issuance Court's Order in this matter, the 
appellant directed a statement to the RO in November 2006, 
wherein he requested that VA also retrieve any of his service 
medical records that there may be in Bamberg, Germany, noting 
that he had been stationed there from 1974 through 1976.  

Accordingly, this case is REMANDED for the following:

1.  The AMC must attempt to obtain copies 
of the veteran's service medical records 
directly from military medical facilities 
at Fort Bliss, Fort Hood, Fort Irwin, 
Fort Lee, Fort Leonardwood, and Bamberg, 
Germany.  The AMC must document in 
writing the efforts used in its attempt 
to obtain the service medical records in 
question, and such documentation must be 
placed in the claims file.  All records 
obtained should be associated with the 
claims file.

2.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran and his attorney that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

3.  Once the aforementioned development 
has been completed, the AMC is free to 
undertake any additional development 
deemed necessary, to include obtaining 
medical examinations if warranted.  
Thereafter, the AMC must readjudicate the 
veteran's claims.  If the determination is 
not a full grant of benefits sought, the 
AMC must furnish the veteran and his 
attorney with a supplemental statement of 
the case and afford them an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


